DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on April 13, 2021, claims 1 and 17 were amended, claims 6 and 7 were cancelled, and claims 10-16 and 18 were withdrawn. Claims 1-9, 17, 19 and 20 are considered in this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (Lee, US 2016/0098140).
Re claim 1: As shown in Figs. 3, 4, 9 and 11, Lee discloses a display device, comprising: 
a first substrate 120;
a plurality of first thin film transistors 183 disposed on the first substrate 120; 
a second substrate 110 disposed opposite to the first substrate 120; 
a plurality of second thin film transistors 153, 155 disposed on the second substrate 110; 
a plurality of sensing units 151 disposed on the second substrate 110 (Figs. 5 and 9, and paragraphs 37 and 38);

a second shielding layer 140 disposed between the first shielding layer 1010 and the second substrate 110 (Fig. 11 and paragraph 62).
As shown in Figs. 4 and 9, Lee discloses that the second shielding layer 140 comprises openings 143 (light-penetrating blocks), wherein the size of each sensing unit 151 can be about that of two or three openings 143 (paragraph 60).
Accordingly, it is clear that the second light shielding layer 140 comprises a plurality of openings 143, wherein each of the sensing units 151 overlaps at least two of the openings.
As shown in Fig. 11, the second thin film transistors 153, 155 are completely overlapped by the second shielding layer 140(141). Further, as shown in Fig. 5, Lee discloses that each second thin film transistor 153 has a first end (a), a second end (b), and a third end (c), 
wherein the first end (a) is electrical connected to each of the sensing units 151, the second end (b) is connected to each of data readout selection lines SG1-SGn, and the third end (c) is connected to each of sensing signal readout lines RD1, RD2, RD3, … (paragraphs 37-42).
Accordingly, the second end (b) corresponds to a gate electrode, the first end (a) corresponds to a drain electrode, the third end (c) corresponds to a source electrode, and a line connecting the first end (a) and the third end (c) corresponds to a semiconductor layer.
Thus, it is clear that the at least one of the plurality of second thin film transistors comprises a semiconductor layer overlapping with the second shielding layer.
Re claim 2: The display device according to claim 1, wherein, as shown in Fig. 11, at least one of the plurality of second thin film transistors 153, 155 at least partially overlaps with at least one of the plurality of first thin film transistors 183 in a top view direction of the display device.

Re claim 3: The display device according to claim 1, wherein, as shown in Fig. 11, at least one of the plurality of second thin film transistors 153, 155 is disposed between the first light shielding layer 1010 and the second substrate 110.
Re claim 4: The display device according to claim 3, wherein the at least one of the plurality of second thin film transistors 153,155 comprises a semiconductor layer as shown in Fig. 5, and the first shielding layer 1010 overlaps with the second thin film transistors 153,155 comprising the semiconductor layer as shown in Fig. 11.
Re claim 5: The display device according to claim 1, wherein the second shielding layer 140 is disposed between the second substrate 110 and the at least one of the plurality of second thin film transistors 153,155 as shown in Fig. 11.
Re claim 17: As shown in Figs. 3, 4, 9 and 11, Lee discloses a method for manufacturing a display device, comprising:
providing a first substrate 120;
forming a plurality of first thin film transistors 183 on the first substrate 120;
providing a second substrate 110;
forming a plurality of second thin film transistors 153, 155 on the second substrate 110;
forming a plurality of sensing units 151 on the second substrate 110 (Figs. 5 and 9, and paragraphs 37 and 38);
forming a first shielding layer 1010 between the sensing units 151 and the first substrate 120 (Fig. 11 and paragraph 62); and
forming a second shielding layer 140 between the first shielding layer 1010 and the second substrate 110 (Fig. 11 and paragraph 62); and
combining the first substrate 120 and the second substrate 110.


Accordingly, it is clear that the second light shielding layer 140 comprises a plurality of openings 143, and wherein at least two of the openings 143 overlap each of the sensing units 151.
As shown in Fig. 11, the second thin film transistors 153, 155 are completely overlapped by the second shielding layer 140(141). Further, as shown in Fig. 5, Lee discloses that each second thin film transistor 153 has a first end (a), a second end (b), and a third end (c), 
wherein the first end (a) is electrical connected to each of the sensing units 151, the second end (b) is connected to each of data readout selection lines SG1-SGn, and the third end (c) is connected to each of sensing signal readout lines RD1, RD2, RD3, … (paragraphs 37-42).
Accordingly, the second end (b) corresponds to a gate electrode, the first end (a) corresponds to a drain electrode, the third end (c) corresponds to a source electrode, and a line connecting the first end (a) and the third end (c) corresponds to a semiconductor layer.
Thus, it is clear that the at least one of the plurality of second thin film transistors comprises a semiconductor layer overlapping with the second shielding layer.
Re claim 19: The method according to claim 17, wherein the at least one of the plurality of second thin film transistors 153,155 is disposed between the first light shielding layer 1010 and the second substrate 110 (Fig. 11).
Re claim 20: The display device according to claim 19, wherein the at least one of the plurality of second thin film transistors 153,155 comprises a semiconductor layer as shown in Fig. 5, and the first shielding layer 1010 overlaps with the second thin film transistors 153,155 comprising the semiconductor layer as shown in Fig. 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2016/0098140).
Re claim 8: The display device according to claim 1:
Lee does not explicitly disclose that a material of the first shielding layer is different from a material of the second shielding layer.
As known in the art, the light shielding layer can be formed of different material such as black photoresist, carbon or titanium black, metal or others in order to block an unwanted light.
Thus, according to an intended application, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select different materials for the first shielding layer and the second shielding layer for blocking the unwanted light, since it has been held to be within the general skill of a worker in the art to select a known material for each of the first shielding layer and the second shielding layer on the basis of its suitability for the intended application. In re Leshin, 125 USPQ416.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2016/0098140) in view of Hwang et al. (Hwang, US 2015/0137127).
Re claim 9: The display device according to claim 1:

Lee does not disclose a third shielding layer disposed on the at least one of the plurality of first thin film transistors.
As shown in Figs. 1 and 2, Hwang discloses a display device comprising a shielding layer BP disposed on a thin film transistor TFT in order to block the external light or light coming from the backlight from being incident on the thin film transistor TFT (paragraph 43).
Thus, as taught by Hwang, it would have been obvious to one having skill in the art at the time the invention was made to dispose a third shielding layer on the at least one of the plurality of first thin film transistors in order to block the external light or light coming from the backlight from being incident on the first thin film transistor.
Response to Arguments
Applicant's arguments filed on April 13, 2021 have been fully considered but they are not persuasive.
Applicant argued that Lee fails to disclose that each second thin film transistor 153 (data readout selection element) further includes a semiconductor layer and fails to disclose that the semiconductor overlaps with the second light shielding layer.
The examiner disagrees with Applicant’s remarks.
It is well-known in the art that a thin film transistor (TFT) merely comprises a gate electrode connecting to a gate line, a source electrode connecting to a data line, a drain electrode connecting to a pixel electrode, and a semiconductor layer, wherein the source electrode and the drain electrode are formed on the semiconductor layer. There is no TFT without a semiconductor layer and the TFT does not work without a semiconductor layer.

Further, as shown in Fig. 11, the second thin film transistor 153 is completely overlapped by the second shielding layer 141(140). Accordingly, it is clear that the semiconductor layer of the second thin film transistor 153 overlaps with the second shielding layer.
Thus, Lee does not fail to disclose that each second thin film transistor further includes a semiconductor layer and does not fail to disclose that the semiconductor layer overlaps with the second light shielding layer.
Therefore, the application is not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 12, 2021